Citation Nr: 1643135	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  13-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, to include secondary to service connected disease or injury.  

2.  Entitlement to service connection for a bilateral hip disability, to include secondary to service connected disease or injury

3.  Entitlement to service connection for bilateral hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.         

In May 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing convened at the RO.  A copy of the hearing transcript has been included in the record.  The record consists solely of electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

In June 2016, the Veteran indicated disagreement with an August 2015 rating decision denying service connection for larynx cancer.  The statement cannot be accepted as a notice of disagreement (NOD).  Effective March 24, 2015, all NODs must be submitted on a standardized form.  79 Fed. Reg. 57,660 (Sept. 24, 2014).  In support of the June 2016 statement, the Veteran submitted additional medical evidence.  The claim has not been readjudicated in accordance with 38 C.F.R. § 3.156(b).  

REMAND

A remand of this matter is warranted for the following reasons.

First, the record does not contain a full copy of the February 2013 Statement of the Case (SOC) issued to the Veteran.  The SOC included in the record is missing pages addressing the service connection claims for hearing loss disability and tinnitus.  

Second, additional medical inquiry is warranted into each of the service connection claims on appeal.  The record contains reports from QTC Medical Services, Inc. which address each of the claims.  However, none of the reports is adequate.  

The December 2009 report addressing orthopedic disability is inadequate because it only addresses the issue of whether service-connected knee disability caused the lower back disability.  The examiner did not comment on whether service-connected knee disability aggravates the Veteran's back disability.  Further, the examiner did not comment on the issue of direct service connection.  Direct service connection is at issue here based on a July 1968 service treatment record (STR) noting "pain in [right] side of low back."  

Further, the December 2009 examiner did not provide an opinion on the service connection claim for hip disability.  A July 2010 QTC report notes degenerative joint disease in the hips.  But this report is also inadequate because it does not include an opinion addressing the Veteran's claim - that bilateral hip disability is due to service (as the Veteran asserted in his original service connection claim in June 2009), and due to service-connected knee disability.     

The January 2010 report addressing the Veteran's service connection claims for hearing loss and tinnitus includes an opinion regarding etiology of the disabilities.  But the report is inadequate because the examiner did not perform audiological testing to determine if the Veteran has hearing loss disability under 38 C.F.R. § 3.385.  Indeed, the record does not contain an audiological report dated during the appeal period which details the Veteran's hearing acuity.  

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which submitted by VA are dated in August 2015.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back and hip disability.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  What are the Veteran's current lower back and hip disabilities?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any lower back or hip disability is related to an in-service disease, event, or injury?

Please discuss the July 1968 STR noting complaints of low back pain, which is dated later than the June 1968 separation reports of medical examination and history, each of which indicated normal back and hips.  Please also note the Veteran's lay assertion that he incurred hip disability during service.    

(c)  If the answer to (b) is negative, is it as likely as not that a lower back and/or hip disability is proximately due to or the result of a service-connected disease or injury? 

(d)  If the answers to (b) and (c) are negative, is it as likely as not that a back and/or hip disability has been aggravated (i.e., worsened beyond the natural progress) by a service-connected disease or injury?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

Please provide a rationale for any opinion rendered. 

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss and tinnitus.  The examiner should review the claims folder, and then respond to the following questions. 

(a)  Has the Veteran had at any time during the appeal period (i.e., since June 2009) tinnitus or bilateral hearing loss disability under the criteria noted in 38 C.F.R. § 3.385?  

(b)  Is it as likely as not (i.e., probability of 50 percent or higher) that any tinnitus or hearing loss is related to an in-service disease, event, or injury?

In answering this question, please discuss the enlistment and separation reports of medical examination which suggest a decrease in hearing acuity during service, and the Veteran's lay assertions regarding the acoustic trauma he experienced during service.  

Please provide a rationale for any opinion rendered. 

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the February 2013 SOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a Supplemental SOC. A complete SOC should be in the record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

